Citation Nr: 1454860	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.

2.  Entitlement to service connection for a low back disorder as secondary to a right knee disorder.

3.  Entitlement to service connection for a left hip disorder as secondary to a right knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction was later transferred to the RO located in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  During that hearing, the Veteran and his representative clarified that they were not seeking direct service connection for a right knee disorder.  Instead, they indicated that they were only claiming entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.  They further clarified that they were only seeking service connection for the back disorder and left hip disorder on s secondary basis; they were not claiming that those disorders were directly related to his military service.  A transcript of that proceeding is of record.   

During the April 2013, the undersigned Veterans Law Judge agreed to hold the record open for 30 days until May 8, 2013.  Thereafter, the Veteran provided additional evidence consisting of prior employment medical records and a waiver of the RO's initial consideration of that evidence (AOJ).

The Virtual VA paperless claims processing system contains a hearing transcript, as well as records of recent VA outpatient treatment which have already been considered by the RO in a statement of the case.  The remainder of the documents in that file are either irrelevant or duplicative of the evidence in the paper claims file. The Veterans Benefits Management System (VBMS) contains no documents. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has indicated that he injured his right knee in September or October 2008 after falling off ladder.  He initially received treatment from a private physician in October 2008 and later sought treatment at VA in December 2008.  The Veteran has contended that he currently has a right knee disorder that developed as a result of his VA treatment in December 2008.  In particular, he has claimed that there was a delay in his care, as his physician did not inform him about a possible tear until many years later, which in turn, caused him additional right knee problems.  

There is a May 2010 statement from a private physician indicating that the Veteran has a right knee patella baja secondary to chronic tendon rupture.  The physician noted that this could have been fixed initially when he had the injury, but not at this stage.  It is unclear from this statement as to whether the physician meant that it could have been fixed in October 2008 or December 2008.  Moreover, there is no evidence addressing whether there was any additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the treatment was an event not reasonably foreseeable.  Therefore, the Board finds that an examination and medical opinion are needed in this case.

Moreover, the claims for service connection for a back disorder and a left hip disorder are inextricably intertwined with the claim for service connection for a right knee disorder because they have been claimed as secondary to the latter disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is necessary for these issues.

In addition, the Board notes that the Veteran was afforded a VA examination in March 2012 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner provided an opinion stating that those disorders were not related to the Veteran's military service.  However, since time, the Veteran has provided additional testimony and submitted additional post-service audiological records that the March 2012 VA examiner did not have available to review.  Therefore, an additional medical opinion is needed.

Lastly, the Board observes that, in December 2012, the Veteran's representative noted that quality assurance records should be obtained if they exist.  A precedential opinion from VA's Office of General Counsel held that 38 U.S.C.A. § 5103A requires AOJs and the Board to make reasonable efforts to request from VHA any quality assurance records if the claimant furnishes information sufficient to locate the records or documents. VAOPGCPREC 1-2011 (Apr. 19, 2011).  Here, the Veteran's representative has made only general assertions about quality assurance records.  Neither he nor the Veteran has indicated that such records actually exist, and there is no indication in the record that quality assurance records were ever created.  Additionally, the Veteran's treatment occurred in December 2008, which was 6 years ago; therefore, if any quality assurance records had been created, they would have been destroyed. See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (stating that it is VA's established policy to destroy quality assurance records after three years (citing VHA Records Control Schedule 10-1, at XXXIII-1, XXXIII-2 (Feb. 14, 2002))).  As any request for quality assurance records would be futile, the Board will not request the AOJ take any action regarding such records, unless the Veteran or his representative provides additional information sufficient to locate any records that may have been created.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, back, left hip, bilateral hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination in connection with his claim for compensation under 38 U.S.C.A. § 1151 for a right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.

The Veteran has indicated that he injured his right knee in September or October 2008 after falling off ladder.  He initially received treatment from a private physician in October 2008 and later sought treatment at VA in December 2008.  The Veteran has contended that he currently has a right knee disorder that developed as a result of his VA treatment in December 2008.  In particular, he has claimed that there was a delay in his care, as his physician did not inform him about a possible tear until many years later, which in turn, caused him additional right knee problems.  

The examiner should indicate whether the Veteran has any additional disability as a result of his treatment at VA for a right knee disorder in December 2008.    

If so, the examiner should indicate whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  The examiner should also state whether any additional disability was a reasonably foreseeable outcome of this treatment based upon the specific facts and circumstances of this Veteran's case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should refer the Veteran's claims file to the March 2012 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment notes, post-service medical records, and the Veteran's own assertions.  In particular, the examiner should review the Veteran's recent hearing testimony and the recently submitted audiological evaluations.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and/or tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss and tinnitus which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion regarding the claimed back and left hip disorders if compensation is granted for the right knee disorder.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

